 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   ERIC BROWN and JEANETTE BROWN,
10   husband and wife,
                                                            No. C19-165 RSM
11                                       Plaintiffs,

12          v.                                              STIPULATED MOTION FOR LEAVE
                                                            TO AMEND AND ORDER
13   LIBERTY MUTUAL INSURANCE
     COMPANY,
14
                                        Defendant.
15

16

17          Pursuant to W.D.Wash. LCR 7(d)(1) and Fed. R. Civ. P. 15(a)(2), Plaintiffs Eric Brown

18   and Jeanette Brown and Defendant stipulate to their agreement that Plaintiffs should be granted

19   leave to amend the Complaint. The Proposed Amended Complaint differs from the Complaint in
20
     two respects: (1) the correction of several scrivener’s errors, including properly naming the
21
     defendant, and (2) the addition of a claim for violations the Washington Insurance Fair Conduct
22
     Act (IFCA). The agreed Proposed First Amended Complaint is attached hereto. Ex. 1 (Proposed
23
     First Amended Complaint); Ex. 2 (Redline version).
24

25          Given the parties’ stipulation, leave to amend should be granted.

26

     STIP MOT. FOR LEAVE TO AMEND AND ORDER                             KELLER ROHRBACK              L.L.P.
     (C19-165 RSM) - 1                                                      1201 Third Avenue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                           TELEPHONE: (206) 623-1900
                                                                           FACSIMILE: (206) 623-3384
 1

 2          DATED this 25th day of April, 2019.
 3   StandardSig                                  KELLER ROHRBACK L.L.P.
 4

 5                                                By:s/ Nathan L. Nanfelt
                                                      William C. Smart, WSBA #8192
 6                                                    Ian S. Birk, WSBA #31431
                                                      Nathan.L. Nanfelt, WSBA #45273
 7                                                    Attorneys for Plaintiffs
 8

 9
                                                  By: Nathan L. Nanfelt with email authority for:
10                                                Matthew S. Adams, WSBA #18820
                                                  Galina Jakobson, WSBA #49501
11                                                Forsberg & Umlauf, P.S.
12                                                901 Fifth Avenue, Suite 1400
                                                  Seattle, WA 98164
13                                                Attorneys for Defendant

14         THE COURT having considered the parties’ stipulation, the motion for leave to amend is
15   HEREBY GRANTED.
16
           DATED this 25th day of April 2019.
17

18

19
                                                A
                                                RICARDO S. MARTINEZ
20                                              CHIEF UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

     STIP MOT. FOR LEAVE TO AMEND AND ORDER                          KELLER ROHRBACK              L.L.P.
     (C19-165 RSM) - 2                                                   1201 Third Avenue, Suite 3200
                                                                            Seattle, W A 98101-3052
                                                                         TELEPHONE: (206) 623-1900
                                                                         FACSIMILE: (206) 623-3384
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIP MOT. FOR LEAVE TO AMEND AND ORDER   KELLER ROHRBACK            L.L.P.
     (C19-165 RSM) - 3                          1201 Third Avenue, Suite 3200
                                                   Seattle, W A 98101-3052
                                                TELEPHONE: (206) 623-1900
                                                FACSIMILE: (206) 623-3384
